UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7748


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

DICKINSON NORMAN ADIONSER, a/k/a D.C. Black,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:03-cr-00081-HCM-JEB-1)


Submitted: April 20, 2017                                         Decided: June 7, 2017


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se. Darryl James Mitchell, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dickinson Norman Adionser seeks to appeal the district court’s order denying

relief on his “Emergency Motion for Clarification of District Court Senior Judge Henry

Coke Morgan’s Jr. Order dated November 2, 2015, filed February 24, 2016 in Regards to

Appeal Jurisdiction.” With regard to the dismissal of Adionser’s successive 28 U.S.C.

§ 2255 (2012) claims, the order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Adionser has not

made the requisite showing with respect to these claims.          Accordingly, we deny a

certificate of appealability and dismiss the appeal in part. With regard to the denial of

Adionser’s Fed. R. Civ. P. 60(b) claims, we affirm in part for the reasons stated by the

district court. United States v. Adionser, No. 2:03-cr-00081-HCM-JEB-1 (E.D. Va. Oct.

25, 2016). We dispense with oral argument because the facts and legal contentions are

                                             2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          3